In re Williams, Kevin; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “B”, No. 321-011; to the Court of Appeal, Fourth Circuit, No. 89KW-1703.
Denied. Relator does not demonstrate through a showing of particularized need that he is entitled to the transcripts and motions he seeks. Relator may obtain his bill of information by merely requesting same in a letter to the Clerk of the Criminal District Court, Parish of Orleans. La. R.S. 44:1 et seq. sets forth the procedure relator must follow if he wishes to obtain a copy of his initial police report.